Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 1 of 26 PageID #: 55



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 JHON VINAS and ANDRES VINAS
 on behalf of themselves and all others
 similarly situated,
                                                                            19-cv-02921 (AMD) (RML)
                                                     Plaintiffs,
                                                                            SECOND AMENDED
                                                                            COMPLAINT

                           - against -                                      FLSA COLLECTIVE

                                                                            CLASS ACTION
 MLJ PAINTING CORP. and
 JOSEPH PICATAGGI,
 individually,

                                                      Defendants.
 -----------------------------------------------------------------------X
           Plaintiffs Jhon Vinas (“J. Vinas”) and Andres Vinas (“A. Vinas”) (collectively

 “Plaintiffs”), by and through their attorneys, The Law Offices of Jacob Aronauer, on behalf of

 themselves and all others similarly situated, allege as follows:

                                         NATURE OF THE ACTION

       1. Plaintiffs bring this action on behalf of themselves and a putative class of painters who

            provided labor for MLJ Painting Corp. (“MLJ”) and Joseph Picataggi (“Picataggi”)

            (collectively “Defendants”) on public works projects and other construction projects.

            Plaintiffs seek to recover New York State mandated prevailing wages and supplemental

            benefits as well as unpaid overtime and wage notice damages under the New York Wage

            Theft Prevention Act.

      2.    Plaintiffs bring this action on behalf of themselves and all similarly situated current and

            former non-exempt workers who elect to opt-in to this action pursuant to the Fair Labor

            Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and specifically, the collective action
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 2 of 26 PageID #: 56



        provision of 29 U.S.C. § 216(b), to remedy violations of unpaid overtime provisions of

        the FLSA by Defendants.

     3. Plaintiffs, construction workers in the greater New York City area, who paint building

        interiors, are former employees of MLJ, a company that employs workers to paint

        residential buildings and public works projects.

     4. MLJ is a subcontractor on larger projects, some of which are public and some of which

        are private.

     5. MLJ has been engaged as a prime contractor and/or subcontractor for numerous public

        works projects in New York City.

     6. The locations of at least some of the public projects where Plaintiffs worked were 34-42

        35th St., Long Island City, NY, and 250 Bradhurst Ave., New York, NY.

     7. On information and belief, the location at 250 Bradhurst Ave., New York, NY is a

        publicly funded Boys and Girls Club.

     8. Plaintiffs bring this action on behalf of themselves and a class of similarly situated former

        and current employees of the Corporate Defendants, pursuant to Fed. R. Civ. P. 23, for

        unpaid wages, pursuant to NYLL, Article 6, §§ 190 et seq.; NYLL, Article 19, §§ 650 et

        seq.; and its supporting regulations, 12 N.Y.C.R.R. 142-2-2.

     9. Plaintiffs bring this action on behalf of themselves and a class of similarly situated current

        and former employees of Defendants, pursuant to Fed. R. Civ. Rule 23 as third-party

        beneficiaries, for Defendants’ breach of contract.

     10. Defendants failed to comply with the statutorily required provision of all public works

        project contracts entered into in the State of New York to abide by NYLL § 220, requiring




                                                 2
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 3 of 26 PageID #: 57



          the payment of prevailing wages and supplemental benefits as set by the New York City

          Comptroller.

                                   JURISDICTION & VENUE

       11. This Court has subject matter jurisdiction under 28 U.S.C. § 1331, 29 U.S.C. §§ 216(b),

          (c), and 217; and 28 U.S.C. § 1337. It has supplemental jurisdiction over Plaintiff’s state

          law claims under 28 U.S.C. 1367(a).

       12. Venue is proper in this district under 28 U.S.C. § 1391(b)(c), because all or a substantial

          part of the events or omissions giving rise to the claims occurred in this district.

       13. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 201

          and 2202.

                                             PARTIES

 Plaintiffs and Putative Class Members

       14. Plaintiffs and other members of the putative class are construction workers in New York

          City.

       15. Jhon Vinas resides in Queens County, New York.

       16. Andre Vinas resides in Queens County, New York.

       17. At various times throughout the relevant period, Plaintiffs, as well as other members of

          the putative class, were jointly employed by Defendants and were employees within the

          meaning of the NYLL, Article 6, § 190(2).




 MLJ



                                                  3
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 4 of 26 PageID #: 58



      18. MLJ is a construction business incorporated in the State of New York, with its DOS

         Process address listed as 10 Shenandoah Blvd., Port Jefferson Sta., New York 11776 on

         the NYS Department of State Division of Corporations database.

      19. On information and belief, MLJ provided and continues to provide painting services as

         both a subcontractor on numerous public works projects in New York City throughout

         the relevant period.

      20. Upon information and belief, Joseph Picataggi is the President and Chief Executive

         Officer of MLJ.

 Joseph Picataggi

      21. Upon information and belief, Joseph Picataggi maintains control, oversight and the

         direction of MLJ.

      22. Defendant Picataggi is a person engaged in business in Kings County, Queens County,

         New York County and Suffolk County, who is sued individually in his capacity as an

         owner, officer and/or agent of MLJ.

      23. Defendant Picataggi exercises sufficient control over MLJ to be considered Plaintiffs’

         employer under the NYLL, and at all times material hereto said defendant had the

         authority to hire and fire Plaintiffs and established and maintained policies regarding the

         pay practices at MLJ.

      24. Defendant Picataggi employed Plaintiff at all times relevant.

      25. Defendant Picataggi had substantial control over Plaintiffs’ working conditions and

         practices alleged herein.



                                       The Rule 23 Class



                                                4
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 5 of 26 PageID #: 59



     26. Plaintiffs and members of the Rule 23 Class and the FLSA Collective Action were

        employed by Defendants.

     27. Plaintiffs bring their NYLL claims and breach of contract claim on their own behalf and

        on behalf of a class of persons pursuant to Fed. R. Civ. P. 23, on behalf of all individuals

        who performed painting work for Defendants and who failed to receive the prevailing

        wage and supplemental benefits rate, as set by the New York City Prevailing Wage

        Schedule, for any and all hours worked on publicly financed construction projects at any

        time during the six years prior to the filing of this case or between filing and the entry of

        judgment in this case (the “Class”).

     28. The persons in the class identified above are so numerous that joinder of all members is

        impracticable. Although the precise number of such persons is presently unknown to

        Plaintiffs and calculation of such numbers would require facts in the sole control of

        Defendants, upon information and belief, there are more than 75 members of the class

        during the class period.

     29. The claims of Plaintiffs are typical of the claims of the Class.

     30. Plaintiffs will fairly and adequately protect the interest of the Class.

     31. A class action is superior to other available methods for the fair and efficient adjudication

        of the controversy, particularly in the context of wage and hour litigation where the

        individual plaintiffs lack the financial resources to vigorously prosecute a lawsuit in court

        against corporate defendants. The members of the Class have been damaged and are

        entitled to recovery as a result of Defendants’ common and uniform policies, practices,

        and procedures. Although the relative damages suffered by individual class members are

        not de minimus, such damages are small compared to the expense and burden of



                                                  5
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 6 of 26 PageID #: 60



        individual prosecution of this litigation.      In addition, class action litigation and

        certification is superior because it will obviate the need for unduly duplicative litigation

        which might result in inconsistent judgments about Defendants’ practices.

     32. Defendants have acted on grounds generally applicable to the Class, thereby making

        declaratory relief appropriate for the class.

     33. There are questions of law and fact common to the class which predominate any

        questions solely affecting individual members of the class, including:

          a. Whether Defendants failed to keep true and accurate time records for all hours

             worked by Plaintiffs and the Class;

          b. What proof of hours worked is sufficient where employers fail in their duty to

             maintain true and accurate time records;

          c. Whether MLJ entered into certain contracts with various government agencies to

             provide painting services for public works projects;

          d. Whether Defendant MLJ entered into contracts with various government agencies

             to provide painting services for public works projects;

          e. Whether MLJ entered into contracts with various prime contractors as a

             subcontractor; and

          f. Whether Defendants failed to ensure that Plaintiffs and the putative class were paid

             the prevailing wage and required supplements for all work performed on publicly

             financed construction projects, per contract terms statutorily required to be included

             in all public works contracts.

                        CLASSWIDE FACTUAL ALLEGATIONS




                                                 6
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 7 of 26 PageID #: 61



     34. Plaintiffs and members of the Class (“Class Members”) were employed by and worked

        for MLJ.

     35. Upon information and belief, throughout all relevant periods, MLJ offered services in

        New York and New Jersey and its annual revenues exceeded $500,000.

     36. As part of its regular business practice, MLJ willfully and repeatedly engaged in a pattern,

        practice, and/or policy of violating the NYLL. This pattern or practice includes, but is

        not limited to:

          a. Willfully failing to pay Plaintiffs and Class Members the required prevailing wages,

              supplemental benefits and overtime premiums;

          b. Willfully failing to record all of the hours that its employees worked;

          c. Willfully failing to retain true and accurate records of the wages paid to employees.

     37. On information and belief, MLJ entered into contracts with government agencies,

        including the New York City Department of Housing Preservation and Development, to

        provide painting services and employed Plaintiffs and Class Members to perform the

        required work.

     38. Plaintiffs and Class Members, as part of their employment for MLJ worked on various

        public work projects throughout the five boroughs of New York City.

     39. In performance of Defendants’ contracts and subcontracts on public works projects,

        Plaintiffs and Class Members performed painting services, including painting the

        interiors and exteriors of buildings.

     40. Plaintiffs and Class members, as part of their employment for MLJ, used tools, paint and

        other materials that have been moved in or produced for interstate commerce.




                                                 7
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 8 of 26 PageID #: 62



       41. All of the work that Plaintiffs and Class Members performed was assigned by

            Defendants.

       42. NYLL, Article 8, § 220(3)(a) requires that all contracts and subcontracts entered into for

            the performance of public works in New York State include contract terms requiring that

            individuals who work pursuant to such contracts be paid the prevailing wage,

            supplements at rates to be determined by the New York City Comptroller, and overtime

            premiums.

       43. This statutorily required promise to pay and ensure payment of the prevailing wages,

            supplements and overtime premiums in the public works contracts was made for the

            benefit of all workers furnishing labor on the sites of public works projects and, as such,

            Plaintiffs and Class Members furnishing such labor are the beneficiaries of that promise

            and the contracts entered into by Defendants and government agencies.

       44. As required by law, a schedule containing the prevailing rates of wages and supplemental

            benefits to be paid to the Plaintiffs and Class Members should have been annexed to and

            formed part of the public works contracts. If not annexed to the public works contracts,

            these schedules were expressly or impliedly incorporated into the contracts as a matter

            of law and/or public policy.

       45. Upon information and belief, Plaintiffs and Class members should have been paid at the

            prevailing rare of wages (including supplemental benefits) of:

              a. July 1, 2014 through June 30, 2015: $39.50 plus $26.12 in supplemental benefits

                  per hour.1




 1
  These rates are those of a “Painter – Brush & Roller” from the Office of the Comptroller, City of New York’s §
 220 Prevailing Wage Schedules.

                                                         8
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 9 of 26 PageID #: 63



          b. July 1, 2015 through June 30, 2016: $41.00 plus $26.37 in supplemental benefits

              per hour.

          c. July 1, 2016 through April 30, 2017: $42.50 plus $26.62 in supplemental benefits

              per hour.

          d. May 1, 2017 through June 30, 2017: $44.10 plus $27.02 in supplemental benefits

              per hour.

          e. July 1, 2017 through June 30, 2018: $42.50 plus $28.62 in supplemental benefits

              per hour.

          f. July 1, 2018 through June 30, 2019: $42.50 plus $30.87 in supplemental benefits

              per hour.

     46. Upon information and belief, at no time were Plaintiffs and the Class Members paid the

        prevailing wage plus the supplemental benefit rate, for any hour worked, or overtime for

        hours worked in excess of forty (40) hours per week.

     47. They were instead paid either an hourly, daily or weekly wage, depending on the

        employee, and these wages were always below the supplemental benefit rate.

     48. Upon information and belief, Defendants paid the majority of Plaintiffs or Class

        Members at a daily rate between $100 and $170 per day, depending upon the individual.

     49. Defendants willfully failed to pay Plaintiffs and Class Members engaged in labor on said

        public works projects the prevailing wages, supplements and overtime premiums as

        required by the above mentioned contract terms.

     50. MLJ willfully failed to ensure that Plaintiffs and Class Members employed to fulfill said

        public works contracts were paid the prevailing wages, supplements and overtime

        premiums as required by the above-mentioned contract terms.



                                               9
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 10 of 26 PageID #: 64



      51. NYLL, Article 8, requires both contractors and subcontractors to keep certified payroll

         records of the hours worked and hourly wage rates paid to all laborers on publicly

         financed construction projects.

      52. Defendants willfully failing to record all of the hours that its employees worked and to

         retain true and accurate records of the wages paid to employees;

      53. Plaintiffs and the proposed class members did not sign in and sign out each day because

         Defendants did not provide any mechanism or procedure to do so.

      54. Defendants always paid Plaintiffs and the Class Members in cash.

      55. NYLL, Article 8, requires both contractors and subcontractors to keep certified payroll

         records of the hours worked and hourly wage rates paid to all laborers on publicly

         financed construction projects.

      56. Upon information and belief, Defendants paid the majority of Plaintiffs or Class

         Members at a daily rate between $100 and $170 per day, depending upon the individual.

      57. Upon information and belief, at no time were Plaintiffs and the Class Members paid the

         prevailing wage plus the supplemental benefit rate, for any hour worked.

      58. They were instead paid either an hourly, daily or weekly wage, depending on the

         employee, and these wages were always below the supplemental benefit rate.

      59. As part of its regular business practice, MLJ willfully and repeatedly engaged in a pattern,

         practice, and/or policy of violating the NYLL. This pattern or practice includes, but is

         not limited to:

           d. Willfully failing to record all of the hours that its employees worked;

           e. Willfully failing to retain true and accurate records of the wages paid to employees;




                                                 10
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 11 of 26 PageID #: 65



           f. Willfully failing to pay Plaintiffs and Class Members the required prevailing wages

               and supplemental benefits.

      60. At all relevant times, MLJ failed to post and/or keep posted a notice explaining

         employees’ rights under the NYLL.

      61. NYLL, Article 8, § 220(3)(a) requires that all contracts and subcontracts entered into for

         the performance of public works in New York State include contract terms requiring that

         individuals who work pursuant to such contracts be paid the prevailing wage and

         supplements at rates to be determined by the New York City Comptroller.

      62. This statutorily required promise to pay and ensure payment of the prevailing wages and

         supplements in the public works contracts was made for the benefit of all workers

         furnishing labor on the sites of public works projects and, as such, Plaintiffs and Class

         Members furnishing such labor are the beneficiaries of that promise and the contracts

         entered into by Defendants and government agencies.

      63. On information and belief, MLJ entered into contracts with government agencies,

         including the New York City Department of Housing Preservation and Development, to

         provide painting services and employed Plaintiffs and Class Members to perform the

         required work.

      64. In performance of Defendants’ contracts and subcontracts on public works projects,

         Plaintiffs and Class Members performed painting services, including painting the

         interiors and exteriors of buildings.

      65. Plaintiffs and the proposed class members did not sign in and sign out each day because

         Defendants did not provide any mechanism or procedure to do so.




                                                 11
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 12 of 26 PageID #: 66



      66. Defendants willfully failed to pay Plaintiffs and Class Members engaged in labor on said

         public works projects the prevailing wages and supplements as required by the above

         mentioned contract terms.

      67. MLJ willfully failed to ensure that Plaintiffs and Class Members employed to fulfill said

         public works contracts were paid the prevailing wages and supplements as required by

         the above-mentioned contract terms.

      68. Furthermore, NYLL, Article 8, requires both contractors and all subcontractors

         performing work on a public works project to post the prevailing wage schedule and

         supplement rates.

      69. Defendants did not post the prevailing wage schedule and supplement rates at any of the

         work sites of the public works projects for which Plaintiffs provided labor.

      70. NYLL, Article 8, requires contractors on public works projects to provide subcontractors

         with the schedule of prevailing wages and supplements.

      71. NYLL, Article 8, requires that subcontractors on public works projects provide

         contractors with a verified statement attesting that the schedule of wages and supplements

         has been reviewed and received, and agreeing to pay the applicable prevailing wages and

         supplements.

      72. For the public works projects for which Plaintiffs furnished labor, MLJ and its owners

         did not provide MLJ with a verified statement attesting that the schedule of wages and

         supplements has been reviewed and received, and agreeing to pay the applicable

         prevailing wages and supplements.

      73. All of the work that Plaintiffs and Class Members performed was assigned by

         Defendants.



                                                12
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 13 of 26 PageID #: 67



      74. Plaintiffs and Class Members were paid only in cash.

      75. As part of its regular business practice, MLJ willfully and repeatedly engaged in a pattern,

         practice, and/or policy of violating the NYLL. This pattern or practice includes, but is

         not limited to:

           a. Willfully failing to record all of the hours that its employees worked;

           b. Willfully failing to retain true and accurate records of the wages paid to employees;

           c. Willfully failing to pay Plaintiffs and Class Members the required prevailing wages

               and supplemental benefits.

      76. At all relevant times, MLJ failed to post and/or keep posted a notice explaining

         employees’ rights under the NYLL.

      77. Plaintiffs and Class Members, as part of their employment for MLJ regularly worked on

         public works projects throughout New York City financed by various city agencies.

      78. NYLL, Article 8, requires that all contracts and subcontracts entered into for the

         performance of public works in New York State include contract terms requiring that

         individuals who work pursuant to such contracts be paid the prevailing wage and

         supplements at rates to be determined by the New York City Comptroller.

      79. NYLL, Article 8, requires both contractors and all subcontractors performing work on a

         public works project to post the prevailing wage schedule and supplement rates.

      80. NYLL, Article 8, requires contractors on public works projects to provide subcontractors

         with the schedule of prevailing wages and supplements.

      81. NYLL, Article 8, requires that subcontractors on public works projects provide

         contractors with a verified statement attesting that the schedule of wages and supplements




                                                 13
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 14 of 26 PageID #: 68



         has been reviewed and received, and agreeing to pay the applicable prevailing wages and

         supplements.

      82. NYLL, Article 8, requires both contractors and subcontractors to keep certified payroll

         records of the hours worked and hourly wage rates paid to all laborers on publicly

         financed construction projects.

      83. Plaintiffs and Class Members were not paid the prevailing wage or supplemental benefits

         rate as required by said contract terms.

      84. The statutorily required promise to pay and ensure payment of the prevailing wage,

         supplements, and overtime in the public works contracts was made for the benefit of all

         workers furnishing labor on the sites of public works projects and, as such, Plaintiffs and

         Class Members furnishing such labor are the beneficiaries of that promise and the

         contracts entered into by Defendants and government agencies.

      85. Upon information and belief, MLJ entered into contracts with government agencies,

         including the New York City Department of Housing Preservation and Development, to

         provide painting services and employed Plaintiffs and Class Members to perform the

         required work.

      86. Upon information and belief, MLJ entered into numerous contracts for public works with

         governmental agencies, including the New York City Department of Housing

         Preservation and Development to provide, inter alia, painting services.

      87. MLJ willfully failed to ensure that Plaintiffs and Class Members employed to fulfill said

         public works contracts were paid the prevailing wage, supplements, and overtime, as

         required by the above-mentioned contract terms.




                                                14
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 15 of 26 PageID #: 69



      88. In performance of MLJ’s contracts and subcontracts on public works projects, Plaintiffs

         and Class Members performed painting services, including painting the interiors and

         exteriors of buildings.

      89. Upon information and belief, MLJ paid the majority of Plaintiffs or Class Members at a

         daily rate between $100 and $170 a day.

      90. Upon information and belief, at no time were Plaintiffs or Class Members paid the

         prevailing wage plus the supplemental benefit rate for any hour worked.

      91. Defendants’ unlawful conduct as herein described has been widespread, repeated, and

         consistent.

                          INDIVIDUAL FACTUAL ALLEGATIONS

  Jhon Vinas

      92. J. Vinas worked as a painter for Defendants from June 2015 to June 2017, and again from

         April 2018 to February 2019.

      93. J. Vinas worked on various public work projects on behalf of Defendants.

      94. When J. Vinas worked overtime, he was not paid time and one half.

      95. J. Vinas was always paid in cash by Defendants.

      96. The decision to pay J. Vinas in cash was by Defendant Picataggi.

      97. In addition, when J. Vinas worked on public work projects, he was not paid the applicable

         prevailing wage rate or supplemental benefits rate.

      98. Instead, J. Vinas was paid a flat daily salary in cash.

      99. This decision was made by Defendant Picataggi.

      100.     Depending upon the time that J. Vinas worked for Defendants, J. Vinas was paid

         between $100 and $170 a day.



                                                  15
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 16 of 26 PageID #: 70



      101.    From around June 2015 through April 2016 J. Vinas did not receive the prevailing

         wage plus supplemental benefits for work done for Defendants on public works projects.

         Instead J. Vinas was paid approximately sixteen dollars ($16.00) per hour.

      102.    This decision, not to pay J. Vinas the prevailing wage, was made by Defendant

         Picataggi.

      103.    From around May 2016 through June 2016, J. Vinas worked approximately ten (10)

         to twelve (12) hours per day, six (6) days per week, for a total of approximately sixty to

         seventy-two (60-72) hours per week, on public works projects for Defendants, and was

         not paid the prevailing wage plus supplemental benefits or overtime premiums, but was

         instead paid approximately sixteen dollars ($16.00) per hour for each hour worked.

      104.    This work schedule was made by Defendant J. Picataggi.

      105.    From around June 2016 through April 2017, J. Vinas did not receive the prevailing

         wage plus supplemental benefits for work done for Defendants on public works projects.

         Instead J. Vinas was paid approximately nineteen dollars ($19.00) per hour.

      106.    From around May 2017 through June 2017, J. Vinas worked approximately ten (10)

         to twelve (12) hours per day, six (6) days per week, for a total of approximately sixty to

         seventy-two (60-72) hours per week, on public works projects for Defendants, and was

         not paid the prevailing wage plus supplemental benefits or overtime premiums, but was

         instead paid approximately nineteen dollars ($19.00) per hour for each hour worked.

      107.    From around April 2018 through June 2018, J. Vinas did not receive the prevailing

         wage plus supplemental benefits for work done for Defendants on public works projects.

         Instead J. Vinas was paid approximately twenty-two dollars ($22.00) per hour.




                                               16
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 17 of 26 PageID #: 71



      108.       From around July 2018 through August 2018, J. Vinas worked a minimum of fifty-

         five (55) hours per week on public works projects for Defendants and was not paid the

         prevailing wage plus supplemental benefits or overtime premiums.

      109.       From around September 2018 through November 2018, J. Vinas worked

         approximately thirteen to fourteen (13-14) hours per day, six (6) days per week, for a

         total of approximately seventy-eight to eighty-four (78-84) hours per week on public

         works projects for Defendants, and was not paid the prevailing wage plus supplemental

         benefits or overtime premiums, but was instead paid approximately twenty-two dollars

         ($22.00) per hour for each hour worked.

      110.       From around January 2019 through February 2019, J. Vinas did not receive the

         prevailing wage plus supplemental benefits for work done for Defendants on public work

         projects. Instead, J. Vinas was paid approximately twenty-two dollars ($22.00) per hour.

  Andres Vinas

      111.       A. Vinas worked as a painter for Defendants Medina from November 2015 through

         November 2018.

      112.       A. Vinas worked on various public work projects on behalf of Defendants.

      113.       When A. Vinas worked overtime, he was not paid time and one half.

      114.       A. Vinas was always paid in cash by Defendants.

      115.       The decision to pay A. Vinas in cash was made by Defendant Picataggi.

      116.       In addition, when A. Vinas worked on public work projects, he was not paid the

         applicable prevailing wage rate or supplemental benefits rate.

      117.       Instead, A. Vinas was paid a flat daily salary in cash.




                                                  17
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 18 of 26 PageID #: 72



       118.        Depending upon the time that A. Vinas worked for Defendants, A. Vinas was paid

           between $100 to $170 a day.

       119.        From around November 2015 through December 2015, A. Vinas did not receive

           the prevailing wage plus supplemental benefits for work done for Defendants on public

           work projects. Instead, A. Vinas was paid approximately sixteen dollars ($16.00) per

           hour.

       120.        The decision not to pay A. Vinas the applicable prevailing wage rate was made by

           Defendant Picataggi.

       121.        From around January 2016 through February 2016, A. Vinas worked a minimum

           of forty-nine (49) hours per week on public works projects for Defendants and was not

           paid the prevailing wage plus supplemental benefits or overtime premiums.

       122.        From around June 2016 through August 2016, A. Vinas worked approximately ten

           to thirteen (10-13) hours per day, five (5) days per week, for a total of approximately fifty

           to sixty-five (50-65) hours per week on public works projects for Defendants, and was

           not paid the prevailing wage plus supplemental benefits or overtime premiums, but was

           instead paid approximately one hundred and twenty dollars ($120.00) per day.

       123.        From around September 2018 through November 2018 A. Vinas regularly worked

           approximately twelve (12) hours per day, seven (7) days per week, for a total of

           approximately eighty-four (84) hours per week on public works projects for Defendants,

           and was not paid the prevailing wage plus supplemental benefits or overtime premiums,

           but was instead paid approximately one hundred and fifty-five dollars ($155.00) per day.

  Defendants’ Violations of the Wage Theft Protection Act

       124.        The NYLL and Wage Theft Prevention Act require employers to provide all employees

           with a written notice of wage rates.

                                                   18
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 19 of 26 PageID #: 73



      125.     Plaintiffs were never given a notice containing the rate or rates of pay and basis thereof,

         whether paid by the hour, shift, day, week, salary, piece commission, or other; allowances, if any,

         claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

         day designated by the employer in accordance with NYLL 191; the name of the employer; any

         “doing business as” names used by the employer; the physical address of the employer’s main

         office or principal place of business, and a mailing address if different; the telephone number of

         the employer; and anything otherwise required by law.

      126.     Plaintiffs were never given a notice containing the rate or rates of pay and basis thereof,

         whether paid by the hour, shift, day, week, salary, piece commission, or other; allowances, if any,

         claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

         day designated by the employer in accordance with NYLL 191; the name of the employer; any

         “doing business as” names used by the employer; the physical address of the employer’s main

         office or principal place of business, and a mailing address if different; the telephone number of

         the employer; and anything otherwise required by law.

      127.     Upon information and belief, Defendants never gave wage notices to nor were wage notices

         signed by any other employee of Defendants.

      128.     The decision not to provide Plaintiff and the class with accurate statements of what they

         would earn and would they earned in the course of their employment was a conscious decision

         made by Defendant Picataggi.

                                  FIRST CAUSE OF ACTION
                                      Breach of Contract
                                 (On Behalf of the Rule 23 Class)

      129.     Plaintiffs repeat and re-allege the allegations contained in all previous paragraphs

         herein.

      130.     NYLL, Article 8, § 220(3)(a), (b) requires that all contracts to which the state,

         public benefit corporation, or a municipal corporation is a party “shall contain a provision


                                                   19
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 20 of 26 PageID #: 74



         that each laborer, workman, or mechanic, employed by such contractor, subcontractor or

         other person about or upon such public work, shall be paid the [prevailing] wage[]” and

         supplements for each hour worked.

      131.    The statutorily required incorporation of such terms into all public works contracts

         and subcontracts in the State of New York exists for the benefit of Plaintiffs and Class

         Members.

      132.    Defendants breached their public works contracts and/or subcontracts by failing to

         pay Plaintiffs and Class Members the prevailing wage and supplemental benefits rate for

         all hours worked in performance of said contracts.

                               SECOND CAUSE OF ACTION
                                  (Pled in the Alternative)
                                    Unjust Enrichment
                               (On Behalf of the Rule 23 Class)

      133.    Plaintiffs repeat and re-allege the allegations contained in all previous paragraphs

         herein.

      134.    Plaintiffs and Class Members have performed a significant amount of work for

         which they have not been paid.

      135.    Upon information and belief, when Defendants entered into the public works

         contracts and/or subcontracts, they agreed to pay the required prevailing wage, overtime,

         and supplemental benefit rates of pay to Plaintiffs and Class Members.

      136.    Upon information and belief, Defendants billed the public owner, such as the New

         York City Department of Housing Preservation and Development, overtime and

         supplemental benefit rates which were not paid to Plaintiffs and Class Members.

      137.    As a result of this failure to pay said wages, Defendants were unjustly enriched for

         work and services performed by Plaintiffs and Class Members.

                                               20
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 21 of 26 PageID #: 75



                            THIRD CAUSE OF ACTION
             New York Labor Law – Failure to Provide Annual Wage Notices
                           (Brought on the Rule 23 Class)

      138.    Plaintiffs, on behalf of themselves and the Class, re-allege and incorporate by

         reference all allegations in all preceding paragraphs.

      139.    Defendants willfully failed to supply Plaintiffs and the class with wage notices, as

         required by NYLL, Article 6, § 195(1), in English or in the language identified by

         Plaintiffs as their primary language, containing Plaintiffs’ rate or rates of pay and basis

         thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

         hourly rate or rates of pay and overtime rate or rates of pay if applicable; the regular

         payday designated by the employer in accordance with NYLL, Article 6, § 191; the name

         of the employer; any “doing business as” names used by the employer; the physical

         address of the employer’s main office or principal place of business, and a mailing

         address if different; the telephone number of the employer; plus such other information

         as the commissioner deems material and necessary.

      140.    Through their knowing or intentional failure to provide Plaintiffs and the class with

         the wage notices required by the NYLL, Defendants have willfully violated NYLL,

         Article 6, §§ 190 et seq., and the supporting New York State Department of Labor

         Relations regulations.

      141.    Due to Defendants’ willful violations of NYLL, Article 6, § 195(1), Plaintiffs and

         the class are entitled to statutory penalties of fifty dollars per work day that Defendants

         failed to provide Plaintiffs with wage notices, or a total of five thousand dollars each,

         reasonable attorneys’ fees, costs and injunctive and declaratory relief, as provided for by

         the NYLL, Article 6, § 198(1-b).


                                                21
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 22 of 26 PageID #: 76



                           FOURTH CAUSE OF ACTION
                New York Labor Law- Failure to Provide Wage Statements
                        (Brought on behalf of the Rule 23 Class)

      142.    Plaintiffs, on behalf of themselves and the Class, re-allege and incorporate by

         reference all allegations in all preceding paragraphs.

      143.    Defendants have willfully failed to supply Plaintiffs and the class with accurate

         statements of wages as required by NYLL, Article 6, § 195(3), containing the dates of

         work covered by that payment of wages; name of employee; name of employer; address

         and phone number of employer; rate or rates of pay and basis thereof, whether paid by

         the hour, shift, day, week, salary, piece, commission, or other; gross wages; hourly rate

         or rates of pay and overtime rate or rates of pay if applicable; the number of hours

         worked, including overtime hours worked if applicable; deductions; and net wages.

      144.    Through their knowing or intentional failure to provide Plaintiffs and the class with

         the wage statements required by the NYLL, Defendants have willfully violated NYLL,

         Article 6, §§ 190 et seq., and the supporting New York State Department of Labor

         Relations regulations.

      145.    Due to Defendants’ willful violations of NYLL, Article 6, § 195(3), Plaintiffs and

         the Class are entitled to statutory penalties of two hundred fifty dollars for each work day

         that Defendants failed to provide Plaintiffs with accurate wage statements, or a total of

         five thousand dollars each, reasonable attorneys’ fees, costs and injunctive and

         declaratory relief, as provided for by NYLL, Article 6, § 198(1-d).

                                FIFTH CAUSE OF ACTION
                                 Fair Labor Standards Act
                           (Brought on behalf of the Rule 23 Class)




                                                22
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 23 of 26 PageID #: 77



      146.    Plaintiffs, on behalf of themselves and the Class, re-allege and incorporate by

         reference all allegations in all preceding paragraphs.

      147.    Defendants failed to pay Plaintiff the proper overtime wages to which she is

         entitled under the NYLL and the supporting New York State Department of Labor

         Regulations.

      148.    Defendants failed to pay Plaintiff one and one-half times her regular hourly rate

         of pay for all work in excess of forty hours per workweek.

      149.    Through their knowing or intentional failure to pay Plaintiff overtime wages for

         hours works worked in excess of forty hours per workweek, Defendants have willfully

         violated the NYLL, Article 19, §§ 650 et seq., and the supporting New York State

         Department of Labor Regulations.

      150.    Defendants’ decision not to pay overtime was willful. Due to Defendants’ willful

         violations of the NYLL, Plaintiff is entitled to recover from Defendants her unpaid

         overtime wages, liquidated damages as provided for by the NYLL, reasonable

         attorneys’ fees, costs and pre-judgment and post-judgment interest.

                              SIXTH CAUSE OF ACTION
                                Fair Labor Standards Act
                        (On behalf of Plaintiffs and the FLSA Collective)

      151.    Plaintiffs, on behalf of themselves and the Class, re-allege and incorporate by

         reference all allegations in all preceding paragraphs.

      152.    Defendants engaged in a widespread pattern or practice of violating the FLSA, 29

         U.S.C. §§ 201 et seq.

      153.    Plaintiffs consent in writing to being parties to this action, pursuant to 29 U.S.C. §

         216(b). Plaintiffs’ written consents are attached hereto and incorporated by reference.



                                                23
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 24 of 26 PageID #: 78



       154.       At all times relevant to this action, Plaintiffs and Class Members were employed

           by Defendants within the meaning of the FLSA, 29. U.S.C. §203.

       155.       At various times throughout the relevant period, Plaintiffs and Class Members

           were jointly employed by Defendants within the meaning of the FLSA, 29 U.S.C. §

           203.

       156.       At all times relevant to this action, Plaintiffs and Class Members were engaged in

           commerce and MLJ was an enterprise engaged in commerce within the meaning of 29

           U.S.C. §§ 206(a) and 207(a).

       157.       Defendants willfully failed to pay Plaintiffs and Class Members overtime

           compensation at a rate of not less than one and one-half times their wage for each hour

           worked in excess of 40 in a workweek, in violation of the FLSA, 29 U.S.C. § 207(a)(1).

       158.       Defendants failed to keep appropriate and accurate payroll and time records as

           required by federal law.

       159.       Due to the FLSA violations committed by Defendants, Plaintiffs and Class

           Members have been deprived of overtime compensation in amounts to be determined at

           trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment

           interest, attorneys’ fees, and other compensation pursuant to 29 U.S.C. § 216(b).

                                      PRAYER FOR RELIEF

         WHEREFORE Plaintiffs, individually and on behalf of all others similarly situated, pray

  for the following relief:

         a. That, at the earliest possible time, Plaintiffs be permitted to give notice of this class

              action, or that the court issue such notice to all persons who are presently, or have at

              any time during the six years immediately preceding the filing of this suit, up through



                                                   24
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 25 of 26 PageID #: 79



          and including the date of this court’s issuance of court-supervised notice, been

          employed by Defendants MLJ and Joseph Picataggi, individually;

       b. Certification of this case a class action pursuant to Fed. R. Civ. P. 23;

       c. Unpaid wages, attorney’s fees, costs and interest pursuant to 29 U.S.C. § 201 et seq.

          and NYLL, Article

       d. Designation of John Vinas as the representative of the Class, and counsel of record as

          class counsel;

       e. Unpaid wages, attorneys’ fees, costs, and interest pursuant to 29 U.S.C. § 201 et seq.

          and NYLL, Article 6, § 198 (1-a);

       f. An additional and equal amount of unpaid wages as liquidated damages pursuant to

          NYLL, Article 6, § 198;

       g. Penalties of fifty dollars for each work day that Defendants failed to provide Plaintiffs

          and the Class with a wage notice, or a total of five thousand dollars, as provided for by

          NYLL, Article 6, § 198;

       h. Penalties of two hundred and fifty dollars for each work day that Defendants failed to

          provide Plaintiffs and the Class with accurate wage statements, or a total of five

          thousand dollars as provided for by NYLL, Article 6, § 198;

       i. The difference between the wages paid to Plaintiffs and Class Members for work on

          public works projects and the prevailing wage plus supplemental benefit rate at the

          time, as determined by the New York City Comptroller, and interest on said sum;

       j. Issuance of a declaratory judgment that the practices of Defendants complained of

          herein are unlawful under the NYLL.




                                                25
Case 1:19-cv-02921-AMD-RML Document 11 Filed 07/05/19 Page 26 of 26 PageID #: 80



  Dated: July 5, 2019
         New York, New York

                                     THE LAW OFFICES OF JACOB ARONAUER


                                     By:    /s Jacob Aronauer
                                            Jacob Aronauer
                                            225 Broadway, 3rd Floor
                                            New York, NY 10007
                                            (212) 323-6980

                                            Attorney for Plaintiffs




                                       26
